Citation Nr: 1633764	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of upper and lower extremities, to include as due to in-service herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to July 1970.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

The Veteran requested a videoconference hearing before the Board in San Antonio, Texas, in the December 2013 substantive appeal.  In a July 2016 informal hearing presentation, the representative reiterated the request for a videoconference hearing.  No hearing has yet been scheduled.  Therefore, the claim must be remanded to reschedule the requested hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge in San Antonio, Texas.  Notify the Veteran in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the return the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

